DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-4, 6-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,797,992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Regarding claims 1, 10 and 19, claim 1 or 8 or 15 of U.S. Patent No. 10,797,992 B2 teaches a method comprising: maintaining, by a device, one or more tunnel-based overlays for a communication network for each application of a plurality of applications, wherein the communication network comprises two or more physical provider networks; maintaining, by the device, a mapping between a particular application of a
plurality applications and the one or more tunnel-based overlays for the communication
network; adjusting, by the device, the mapping between the particular application and the one or more tunnel-based overlays for the communication network, wherein 
causing, by the device, one or more routers in the communication network to
route the traffic for the particular application according to the adjusted mapping between
the particular application and the one or more tunnel-based overlays for the
communication network; and causing, by the device, a particular router of the one or more routers to maintain 1) a global virtual routing and forwarding (VRF) instance for user traffic routing and 2) one or more separate VRF instances corresponding to each interface of the two or more physical provider networks for tunnel establishment.
	Claims 1, 10 and 19 merely broadens the scope of the claim 1 or 8 or 15 by removing limitations (i.e., wherein the mapping between the particular application and the overlay for the communication network comprises an enterprise network address associated with the particular application that is within an enterprise address space, and routing information for the enterprise network address that comprises one or more addresses that are within the address spaces of the physical provider networks).
 	Regarding claims 2 and 11, claim 1 or 8 or 15 of U.S. Patent No. 10,797,992 teaches wherein the mapping between the particular application and the one or more tunnel-based overlays for the communication network comprises: an enterprise network 
 	Regarding claims 3 and 12, claim 1 or 8 or 15 of U.S. Patent No. 10,797,992 teaches wherein the routing information comprises routing information for the enterprise network address that comprises one or more addresses that are within address spaces of the two or more physical provider networks.
 	Regarding claims 4 and 13, claim 2 of U.S. Patent No. 10,797,992 teaches wherein the first and second network domains correspond to separate data centers, virtual private data centers, or Internet as a service (IaaS) providers.
  	Regarding claims 6 and 15, claim 3 of U.S. Patent No. 10,797,992  teaches wherein adjusting the mapping between the particular application and the one or more tunnel-based overlays for the communication network comprises: determining, by the device, that the traffic for the particular application should be routed via a different one of the two or more physical provider networks; and causing, by the device, the routing information to be adjusted to route the traffic for the particular application via the second network domain.
 	Regarding claims 7 and 16, claim 4 of U.S. Patent No. 10,797,992  teaches wherein determining that the traffic for the particular application should be routed via a different one of the two or more physical provider networks comprises: receiving, at the device, one or more performance metrics associated with the traffic for the particular application.
 	Regarding claims 8 and 17, claim 5 of U.S. Patent No. 10,797,992 teaches wherein causing the one or more routers in the communication network to route traffic 
application according to the one or more policies.
 	Regarding claims 9 and 18, claim 6 of U.S. Patent No. 10,797,992 teaches wherein a first of the two or more physical provider networks comprises a multiprotocol label switching (MPLS) network, an Internet service provider (ISP) network, a cellular network, or a metropolitan-area Ethernet (Metro-E) network, and wherein a second of the two or more physical provider networks comprises an MPLS network, an ISP network, a cellular network, or a Metro-E network.
	Regarding claim 20, claim 7 of U.S. Patent No. 10,797,992 teaches wherein the
particular application is one of a video application, an audio application, an enterprise
resource planning application, and a customer relationship management application.
4.	Claims 5 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 or 16 of U.S. Patent No. 10,797,992 B2 in view of Sullenberger et al. (US 2016/0380973 A1, hereinafter “Sullenberger”).
	Regarding claims 5 and 14, 1, 8 or 16 of U.S. Patent No. 10,797,992 B2 teaches wherein causing the particular router to maintain the global VRE instance and the one or more separate VRF instances comprises: causing, by the device, the particular router to maintain the global VRF instance and a separate VRF (VRF) instance.
Claim 1, 8 or 16 of U.S. Patent No. 10,797,992 B2 does not explicitly teach a front door VRF (fVRF) instance.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to maintain the global VRF instance and a front door VRF (fVRF) in the system of claim 1, 8 or 16 of U.S. Patent No. 10,797,992 B2 to further enhance industrial applicability.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MANDISH K RANDHAWA/           Examiner, Art Unit 2477